Citation Nr: 1502726	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a heart attack, or myocardial infarction sustained in February 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Reno, Nevada.  Presently, the RO jurisdiction resides in the Indianapolis, Indiana, RO.

In June 2011, the Veteran testified at a Decision Review Officer (DRO) hearing at the RO in Indianapolis, Indiana.  In October 2012, the Veteran testified at a Board hearing via videoconference before an Acting Veterans Law Judge (AVLJ) who is no longer with the Board.  In December 2014, the Veteran was notified that he could, if he wished, appear at an additional Board or RO hearing, and that if he did not respond within 30 days, it would be assumed that he did not want another hearing.  He did not respond to the letter within 30 days, and, accordingly, the appeal was referred to another VLJ for appellate consideration.  Transcripts of both hearings are associated with the claims file. 

In a decision dated in July 2013, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 joint motion for remand (JMR), the parties (the Veteran and VA Secretary) moved to vacate the memorandum decision and remand the matter to the Board for further proceedings, the Court granted the JMR in October 2014.  

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims files associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In their JMR, the parties agree that the medical opinion provided was inadequate in light of its failure to address whether the VA was negligent when it failed to diagnose his blocked artery in May of 2008 before he suffered a serious heart attack in February of 2009.  The JMR cited several deficiencies in the examination report.  Specifically, the examiner failed to discuss whether a physician exercising the degree of skill and care expected of a reasonable health care provider would have foregone a cardiac catheterization given the Veteran's medical history and symptoms.  The medical opinion also failed to consider whether the Veteran's worsening condition or heart attack could have been avoided if a cardiac catheterization had been performed.  The parties also found that the opinion "misstates" an interpretation that the May 2008 echocardiogram was normal, when in fact the findings included "[m]ild left ventricular diastolic dysfunction." 

The parties concluded that the Board must ensure that VA provides Appellant with an adequate medical opinion.  38 C.F.R. § 4.2.  The medical opinion must (1) identify the degree of care expected of a reasonable health-care provider presented with the Veteran's medical circumstances; (2) state whether the VA failed to exercise the degree of care expected of a reasonable health-care provider presented with the Veteran's medical circumstances; (3) state whether any failure on the part of VA to timely diagnose and/or properly treat the Veteran's occluded artery allowed his condition to continue to progress; (4) provide a rationale (explanation/basis) for the opinion presented; and (5) identify the specific evidence reviewed and considered in forming the opinion.  The opinion must also specifically discuss the May 14, 2008, echocardiogram report indicating that Appellant had mild left ventricular diastolic dysfunction.

In addition, a comprehensive review of the file discloses additional development that must be undertaken prior to an opinion.  Specifically, in his March 2009 claim, the Veteran said that he wished to file a claim for compensation under 38 U.S.C.A. § 1151 with regard to treatment he received "from the VA at MOFH, Nellis AFB, NV in September 2008."  He stated that he sought "treatment for chest pain and difficulty breathing," and was hospitalized there for 5 days while they did tests.  In April 2009, the RO requested these records from the Las Vegas VAMC; in response, the VAMC provided records pertaining to the Veteran's hospitalization in that facility in May 2008.  The same request sent in October 2009 did not elicit any response concerning the claimed treatment at the Mike O'Callaghan Federal Medical Center at Nellis AFB.  After that request, neither the Veteran nor the VA has mentioned the September 2008 treatment.  However, it remains unresolved whether the Veteran was merely mistaken or whether there was indeed a pertinent September 2008 hospitalization.  If the hospital is a government facility for which the VA contracts, the provisions of 38 U.S.C.A. § 1151 would apply.  See 38 U.S.C.A. §§ 1151, 1701(3)(B).  

Moreover, this hospitalization would be part of, or relevant to, the current claim, and not a new claim.  In this regard, the Veteran initially identified this hospitalization in his claim, and since the hospitalization was closer in time to the additional disability identified as a myocardial infarction, it would be relevant to the question of whether the Veteran's myocardial infarction could have been prevented by adequate treatment.  Thus, the records must be obtained if available, and the agency of original jurisdiction (AOJ) must ascertain whether the facility is a government facility for which VA contracts.   

Finally, at his Board hearing, the Veteran testified that he currently receives follow-up treatment at the Fort Wayne, Indiana, VAMC, and these records should also be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Make all necessary attempts to obtain the records of the Veteran's hospitalization in Mike O'Callaghan Federal Medical Center at Nellis AFB, Nevada, in September 2008, to include the reports of any studies or tests conducted during the hospitalization, and any outpatient follow-up records.  All efforts to obtain the records should be documented in the file, and the Veteran should be notified if efforts are unsuccessful.  

2.  Obtain verification from the Las Vegas VAMC regarding whether the Mike O'Callaghan Federal Medical Center at Nellis AFB, Nevada, is a facility for which the VA contracts, under 38 U.S.C.A. § 1701(3)(B).  

3.  Obtain all records of the Veteran's treatment at the Fort Wayne, Indiana, VA system, in particular, any treatment, tests, or evaluations for cardiac conditions.

4.  Then, refer the claims file to a cardiologist who has not previously been involved in the Veteran's care, and who, preferably, is not associated with the Las Vegas VAMC, for an opinion concerning whether the VA was negligent in failing to diagnose an occluded circumflex artery at the time of the May 2008 hospitalization, and whether the resulting delay in treatment ultimately resulted in his suffering a myocardial infarction in February 2009.  According to the JMR discussed above, inherent in this is a determination as to whether a reasonable health care provider would have obtained a cardiac catheterization.

In addition, if records of a relevant hospitalization in September 2008 at Nellis AFB are received, the opinion must also address the same questions with respect to that hospitalization.  The claims file, to include a copy of this REMAND, must be provided to the physician in conjunction with the opinion.  Pursuant to the JMR, the opinion must address the following:

(a) Identify the degree of care expected of a reasonable health-care provider presented with Mr. [redacted]'s medical circumstances as shown in May 2008 [and, if applicable, in September 2008]; and 

(b) state whether the VA failed to exercise the degree of care expected of a reasonable health-care provider presented with the Veteran's medical circumstances.  As discussed in the JMR, these two questions should include an assessment as to whether a reasonable health care provider would have obtained a cardiac catheterization at that time. 

(c) State whether any failure on the part of VA to timely diagnose and/or properly treat the Veteran's occluded artery allowed his condition to continue to progress. 

For the above questions, it is essential that the physician provide a complete rationale for the opinion, which identifies the specific evidence reviewed and considered in forming the opinion.  In addition, the May 14, 2008, echocardiogram report indicating that the Veteran had mild left ventricular diastolic dysfunction must be specifically discussed.  

5.  After completion of the above and any additional development deemed necessary, readjudicate the claim for compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a heart attack, or myocardial infarction, sustained in February 2009.  In addition to the May 2008 VA hospitalization, the claimed September 2008 hospitalization in Mike O'Callaghan Federal Medical Center at Nellis AFB, Nevada, should be considered in that regard, if the criteria of 38 U.S.C.A. § 1701(3)(B) are met.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



